Case 1:19-cr-00366-CBA-SJB Document 21 Filed 11/16/20 Page 1 of 1 PageID #: 103

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
JMK:ALB                                          271 Cadman Plaza East
F. #2018R01833                                   Brooklyn, New York 11201



                                                 November 16, 2020

TO BE FILED UNDER SEAL

By ECF

The Honorable Carol B. Amon
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Salvador Cienfuegos Zepeda
                     Criminal Docket No. 19-366 (CBA)

Dear Judge Amon:

             The government respectfully submits this Amended Proposed Order relating to the
Motion to Dismiss filed earlier today with a change requested by counsel for the defendant.

                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney


                                             By: /s Allen L. Bode
                                                Chief – International Narcotics and Money
                                                Laundering Section
                                                (718)254-7996

cc:    Counsel for the defendant (by ECF)
       Clerk of the Court (CBA) (by ECF)
